Citation Nr: 1524336	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Medical Center 
in Gainesville, Florida


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized medical expenses incurred as a result of treatment at Baptist Medical Center South Hospital in Gainesville, Florida, on September 27, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Ogilvie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision by the Department of Veterans Affairs (VA) North Florida/South Georgia Medical Center in Gainesville, Florida, which denied the Veteran's claim for payment of medical expenses. 

In November 2014, the Veteran testified before the undersigned at a Board hearing at the Regional Office (RO), and a copy of the transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care for elevated hypertension at Baptist Medical Center South Hospital on September 27, 2012.

2.  At the time of his unauthorized medical care, the Veteran was service connected for a deviated septum.

3.  Medical care received on September 27, 2012 was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health and an attempt to use a VA facility beforehand would not have been considered reasonable.


CONCLUSION OF LAW

The criteria for payment of, or reimbursement for, medical services provided by Baptist Medical Center South Hospital on September 27, 2012 have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-08 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Medical treatment records reflect that the Veteran spoke with his pharmacist on September 27, 2012 to discuss obtaining a renewal for several medications, including medication for hypertension.  The pharmacist instructed the Veteran to check his blood pressure using his own blood pressure monitor.  After initially receiving error messages, he was finally able to report a blood pressure reading of 193/92.  Due to the repeated error messages, the Veteran stated that he would get his blood pressure re-checked at the nearby fire station.  The pharmacist instructed the Veteran "that if his blood pressure continued to remain elevated after the check at the fire station, he should visit the nearest [emergency room] or urgent care facility."  See September 2012 VA Pharmacy Telephone Note.

At the fire station, an Emergency Medical Technician (EMT) took the Veteran's blood pressure.  The Veteran registered a blood pressure reading of 210/80.  See Fire/Rescue report.  Two minutes later, the same EMT took the Veteran by ambulance with lights and sirens to the closest emergency room, which was three miles away.  Id.  At the hospital, the Veteran underwent testing and was released the same day.  Hospital notes indicate that the Veteran was recently hospitalized there for three days due to congestive heart failure.  See Emergency Department Physician Notes.  At his Board hearing, the Veteran testified that he had a pacemaker.  See Board Hearing Tr. at 3.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In this case, services were not authorized in advance by VA.  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services. 

VA is authorized to reimburse veterans for emergency treatment by two statutes-38 U.S.C. § 1725 and 38 U.S.C. § 1728.  For reimbursement under 38 U.S.C. § 1728, the Veteran's emergency treatment would need to be related to a service-connected disability, or the Veteran would need to be participating in a rehabilitation program and be medically determined to be in need of hospital care or medical services, among other requirements.  38 C.F.R. § 17.120 (2014).  The condition treated in September 2012 was unrelated to the Veteran's service-connected deviated septum.  The Veteran was also not participating in a rehabilitation program.  Thus, reimbursement is not available under the provisions of section 1728.  

Nevertheless, payment for, or reimbursement of, emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C. § 1725, implemented at 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:  

(a) the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002 (2014). 

Here, the Veteran unequivocally meets the provisions of 38 C.F.R. § 17.1002(a) (treatment was provided in a hospital emergency department), (e) (the Veteran was enrolled in VA health care and had been seen at the VA Medical Center earlier that day), (f) (invoices of record reflect that the Veteran is financially liable to the hospital), (g) (invoices of record reflect that the Veteran has no other insurance for payment or reimbursement of this care(see also Board Hearing Tr. at 9)), (h) (the emergency was not caused by an accident or work-related injury), and (i) (as previously discussed, the Veteran is not eligible for coverage under 38 U.S.C.A. § 1728).  The provisions of 38 C.F.R. § 17.1002(d) do not apply to the Veteran because he was not hospitalized for a continued medical emergency.

Thus, the Veteran's claim for medical payment or reimbursement turns on the provisions set forth in 38 C.F.R. § 17.1002(b) and (c).  Here, the Board finds the provisions in both these subsections are met.  The Veteran's pharmacist stated that a systolic reading above 190 should cause him to "visit the nearest ER or urgent care facility" (emphasis added).  Thus, a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, which satisfies the provisions of 38 C.F.R. § 17.1002(b).  Further, the Veteran was brought to a hospital in an ambulance, and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center, which satisfies the provisions of 38 C.F.R. § 17.1002(c).

As the provisions of all subsections of 38 C.F.R. § 17.1002 have been satisfied, the claim of entitlement to payment of, or reimbursement for, unauthorized medical expenses associated with private medical treatment received on September 27, 2012 at Baptist Medical Center South Hospital is granted.


ORDER

Entitlement to payment of, or reimbursement for, unauthorized medical expenses incurred as a result of treatment at Baptist Medical Center South Hospital in Gainesville, Florida, on September 27, 2012 is granted.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


